Case 3:20-cv-00603-DJN-EWH Document 10 Filed 03/31/21 Page 1 of 2 PagelD# 63

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

LeRIECO CORTEZ THACKER,

Petitioner,
v. Civil No. 3:20cv603(DJN)
COMMONWEALTH OF VIRGINIA,

Respondent.

MEMORANDUM OPINION

Petitioner, a Virginia inmate proceeding pro se, brings this petition pursuant to 28 U.S.C.
§ 2254 (“§ 2254 Petition,” ECF No. 1). Before a state prisoner can bring a § 2254 petition in
federal district court, the prisoner must first have “exhausted the remedies available in the courts
of the State.” 28 U.S.C. § 2254(b)(1)(A). “As a general rule, in the absence of ‘exceptional
circumstances where the need for the remedy afforded by the writ of habeas corpus is apparent,’
Bowen vy. Johnston, 306 U.S. 19, 27 (1939), courts ‘require[ ] exhaustion of alternative remedies
before a prisoner can seek federal habeas relief.’” Timms v. Johns, 627 F.3d 525, 530-31 (4th
Cir. 2010) (alteration in original) (parallel citation omitted) (quoting Boumediene v. Bush, 553
U.S. 723, 793 (2008)). A petitioner accomplishes exhaustion by presenting the claims to the
Supreme Court of Virginia for review either on direct appeal or in a collateral proceeding.
Conversely, “federal courts should abstain from the exercise of [habeas] jurisdiction if the issues
raised in the petition may be resolved either by trial on the merits in the state court or by other
state procedures available to the petitioner.” Dickerson v. Louisiana, 816 F.2d 220, 225 (5th Cir.
1987) (citations omitted); Durkin v. Davis, 538 F.2d 1037, 1041 (4th Cir. 1976) (internal

quotation marks omitted) (“Until the State has been accorded a fair opportunity by any available
Case 3:20-cv-00603-DJN-EWH Document 10 Filed 03/31/21 Page 2 of 2 PagelD# 64

procedure to consider the issue and afford a remedy if relief is warranted, federal courts in
habeas proceedings by state [inmates] should stay their hand.”).

Petitioner’s submissions failed to indicate that he had presented his claims for relief to the
Supreme Court of Virginia by either direct review or by collateral review. Accordingly, by
Memorandum Order entered on October 19, 2020, the Court directed Petitioner to show cause,
within eleven (11) days of date of entry hereof, as to why his § 2254 Petition should not be
dismissed for lack of exhaustion. (ECF No. 7.)

Petitioner responded. (ECF No. 8.) Petitioner, however, fails to demonstrate that he has
presented any of his claims to the Supreme Court of Virginia. Moreover, the issues here may be
resolved by collateral appeal. Petitioner fails to demonstrate any exceptional circumstances
warranting the consideration of his habeas petition at this time. Accordingly, Petitioner’s § 2254
Petition and the action will be DISMISSED WITHOUT PREJUDICE, because he has failed
either to demonstrate that he has exhausted available state remedies or that exceptional
circumstances warrant consideration of his petition at this juncture. A certificate of appealability
will be DENIED.

An appropriate Order shall issue.

Let the Clerk file a copy of the Memorandum Opinion electronically and send a copy to

/s/ aw

David J. Novak a
United States District Judge

Petitioner.

Richmond, Virginia
Dated: March 31, 2021

 
